Note: Decisions of a three-justice panel are not to be considered as precedent before any tribunal.

                                           ENTRY ORDER

                           SUPREME COURT DOCKET NO. 2011-418

                                        MARCH TERM, 2012

 In re S.M. & C.M., Juveniles                          }    APPEALED FROM:
                                                       }
                                                       }    Superior Court, Addison Unit,
                                                       }    Family Division
                                                       }
                                                       }    DOCKET NO. 78/79-12-09 Anjv

                                                            Trial Judge: David A. Jenkins

                          In the above-entitled cause, the Clerk will enter:

       Mother appeals from the termination of her residual parental rights in S.M. and C.M. She
argues that the court erred by failing to make findings on whether a “reasonable time” by which
mother could resume parental duties should be affected by the opportunities for adoption of the
children. We affirm.

       Mother is the biological parent of C.M., born in September 1999, and S.M., born in
December 2007. The Department for Children and Families (DCF) became involved with the
family in early 2009 after receiving reports that mother’s substance use was affecting her
children’s safety and well-being. Mother was reluctant to engage in the services and supports
that DCF offered. She admitted using Oxycontin, Percocet, Zoloft, Valium, Topamax, Ambien,
and other substances. Mother was also in a relationship with a known heroin user. DCF also had
concerns about mother’s mental health based on her erratic behavior during interviews and at her
children’s daycare. By December 2009, all efforts to engage mother in counseling and other
services were unsuccessful. In January 2010, the court granted DCF conditional custody of the
children, and the children were later determined to be children in need of care or supervision
(CHINS). In April 2010, mother gave birth to another child. Mother had smoked and used drugs
while pregnant. The infant required intensive care and was taken into DCF custody. Mother
nevertheless continued to resist services and abuse opiates. Following a June 2010 disposition
hearing, S.M. and C.M. were placed in foster homes. In January 2011, DCF moved to terminate
mother’s residual parental rights. After a hearing, the court granted its request.

         The court made numerous findings, none of which are challenged on appeal. It found
that mother failed to comply with DCF’s case plan. She continued to abuse substances, and she
refused to engage in substance abuse treatment or mental health treatment. She continued to date
a heroin user. She was not meeting the needs of the children. Mother acted unpredictably during
visitation with the children. She appeared impaired at times, she discussed inappropriate topics
with the children, and she often would talk on her cell phone during visits. Mother did not
accept feedback after visits.

        Dr. William Nash conducted a psychological evaluation of mother in September 2010.
Dr. Nash noted that mother’s life was very unstable and that her emotional state was extremely
volatile. Mother showed very little insight into her condition. Dr. Nash found that mother had
marginally adequate parenting skills for small children and minimal skill with children ten years
and older. She had very little insight into children’s developmental needs, and she lacked
empathetic understanding. Dr. Nash concluded that due to mother’s drug addiction and
resistance to treatment for substance abuse and mental health issues, she could not adequately
care for any child, let alone children with special needs like C.M. and S.M. Dr. Nash also opined
that placing the children with mother would cause them considerable harm.

       With respect to the children, the court found that C.M. was doing well in his foster
placement. He was making progress in school and building relationships with his foster family.
The court found that C.M. needed permanency in his life. He needed to live in a home where his
educational and emotional needs were recognized and consistently met. His foster family was
committed to continuing to meet his needs and to adopting him.

        As to S.M., the court found that she had suffered significant trauma and she had been
diagnosed with PTSD and Adjustment Disorder with mixed anxiety. When S.M. came into
custody, she engaged in self-harming, excessive masturbation, dysregulated sleep, and eating
inappropriate things. She would sometimes smear or eat her feces. These behaviors continued
after S.M. came into foster care, and they worsened after visits with mother. S.M. would become
so upset after visiting with mother that she would make herself vomit, pull her hair out,
masturbate, throw tantrums, and smear her feces on objects. At the request of the children’s
attorney, the court suspended visitation with mother as of March 2011 following a contested
hearing. Throughout this period, mother continued to abuse drugs. She did not keep in
consistent contact with her caseworker nor did she inquire regularly about the well-being of the
children.

        The court found that while some of S.M.’s troubling behaviors had lessened, she still had
many problems that affected her mental health. S.M. needed counseling and consistency of care,
and she needed to be in a home where her challenging needs could be met. While S.M. was not
currently in a pre-adoptive home, the court found that she needed specialized care to meet her
ever-growing needs for consistency and stability in a loving home. Her permanency needs
required her to be in a predictable and structured home with skilled caretakers. The court found
that mother could not provide such a home environment to S.M. now or in the foreseeable future
due to her unaddressed substance abuse, emotional instability, and mental health problems.

        Based on these and numerous other findings, the court concluded that mother had
stagnated in her ability to parent and that termination of her rights was in the children’s best
interests. This appeal followed.

       Mother argues that the court erred by failing to make findings as to whether the children
could or would be adopted in the foreseeable future. She asserts that “the nonexistence of pre-
adoptive placements for the children has a bearing” on what a reasonable time would be for her
to improve her parenting ability.

       The court was not required to make the findings suggested by mother. See In re D.M.,
162 Vt. 33, 40 (1994) (“Our law is clear . . . that a valid termination of parental rights does not
depend on the availability of permanent foster care or adoption.”). The question before the court
was whether mother had stagnated in her ability to parent the children and whether termination
of mother’s rights was in the children’s best interests. See, e.g., In re B.W., 162 Vt. 287, 291
(1994). To determine a child’s best interests, the court must consider four statutory factors. See
33 V.S.A. § 5114. The most important factor is the likelihood that the natural parent will be able
to resume his or her parental duties within a reasonable period of time. In re B.M., 165 Vt. 331,
                                                 2
336 (1996); see also In re B.S., 166 Vt. 345, 353 (1997) (explaining that reasonableness of time
period for resuming parental responsibilities “must be viewed from the perspective of the needs
of the child”). As long as the court applied the proper standard, we will not disturb its findings
on appeal unless they are clearly erroneous; we will affirm its conclusions if they are supported
by the findings. See In re G.S., 153 Vt. 651, 652 (1990) (mem.).

        The court applied the appropriate standard here, and its decision is well supported by the
record. As set forth above, the court found that the children needed placement in a predictable
and structured home with skilled caretakers. Mother was in no position to provide such an
environment for S.M., nor was she in a position to meet C.M.’s permanency needs now or in the
reasonably foreseeable future. Indeed, we note that mother’s visitation with the children had
been suspended prior to the termination hearing because of the trauma that it caused the children.
Following this suspension, mother did not regularly inquire about the well-being of the children.
At the time of the termination hearing, mother continued to abuse substances, and she was
emotionally dysregulated. The evidence amply shows that mother lacked the stability necessary
to parent the children. Certainly, the court was not obligated to continue waiting for mother to
improve, as mother suggests, until the children’s placements were finalized. See In re D.M., 162
Vt. at 40 (rejecting mother’s argument that she should be given the chance to pursue
reunification with the children until an alternative, permanent placement arose). There can be no
question that a reasonable period of time had passed, from the children’s perspective, without
any improvement in mother’s parenting skills, and the court did not err in concluding that
termination of mother’s rights was in the children’s best interests. See id. (recognizing in case
where placement goal was long-term foster care and eventual adoption, that child’s best interest
required permanency and stability, and that this was possible only through severance of
remaining legal bonds between child and her parents).

       Affirmed.


                                               BY THE COURT:

                                               _______________________________________
                                               Paul L. Reiber, Chief Justice

                                               _______________________________________
                                               John A. Dooley, Associate Justice

                                               _______________________________________
                                               Beth Robinson, Associate Justice




                                                3